Citation Nr: 1203257	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-13 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New York, New York.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for hepatitis C was denied in a July 2003 rating decision that the Veteran did not timely appeal. 

2.  No competent evidence associated with the claims file since July 2003 raises a reasonable possibility of substantiating the claim of entitlement to service connection for hepatitis C.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision which denied entitlement to service connection for hepatitis C is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for hepatitis C is not new and material, and therefore, the petition to reopen the claim is denied. 38 U.S.C. § 7104 (West 2002); 38 C.F.R. § 3.156; 20.1100 (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) established requirements with respect to the content of the duty to assist notice under the VCAA which must be provided to a Veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence and information that is necessary to both reopen the claim and establish entitlement to the underlying claim for the benefit sought. The Court also held that VA's obligation to provide a Veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied. 

Also, in compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in September 2008 and December 2008 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  

VA is not required to provide a medical examination to a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is therefore required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Veteran is seeking service connection for service connection for hepatitis C. The RO denied entitlement to service connection for hepatitis C in July 2003 and the Veteran did not appeal that decision.  In July 2008, the Veteran submitted a statement to VA indicating that he requested to reopen his claim of service connection.  In a July 2009 rating decision, the RO denied the claim. As the evidence submitted is not new and material, the Veteran's petition to reopen is denied.  

Before proceeding with an analysis in this case, the Board must first determine whether the July 2008 claim of service connection for hepatitis C due to exposure to an air gun inoculation is a new claim. In Roebuck v. Nicholson, 20 Vet. App. 307 (2007), the Court held that separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability.  Although there may be multiple theories or means of establishing entitlement to service connection, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  See id; see also Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Thus, the Veteran's new theory of entitlement as raised in his July 2008 petition and September 2008 notice of disagreement is not, itself a new claim. See Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory does not constitute a new claim). Therefore, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory. See Velez v. Shinseki, 23 Vet. App. 199 (2009) citing Robinson, supra; Roebuck, supra; Bingham v. Principi, 18 Vet. App. 470 (2004). 

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of an attempt to reopen a claim. Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim. The Board will therefore undertake a de novo review of the new and material evidence issue. 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

At the time of the July 2003 rating decision that denied service connection for hepatitis C, the evidence of record consisted of service treatment records and VA treatment records. 

Service treatment records show that the Veteran denied having or ever having had hepatitis at his service entrance examination in December 1971.  A clinical evaluation at that time was normal.  The Veteran began active duty on March 31, 1972.  An April 5, 1972 service treatment record reveals that the Veteran was treated for complaints of a two-day history of dark urine and sclera icterus.  He was diagnosed with infectious hepatitis.  

A May 1972 medical board proceeding shows that the Veteran was diagnosed with viral hepatitis five days after entry into service.  The medical board determined that hepatitis existed prior to entry into service and was not aggravated by active duty.  It also found that the Veteran was unfit for enlistment due to a documented history of viral hepatitis but he was considered fit for retention on active duty.  An examination performed at that time showed "viral hepatitis - treated, improved."

At separation in April 1975, the Veteran noted that he had or now had hepatitis.  A clinical evaluation was normal.  

The Veteran underwent a general VA examination in November 2000.  The examiner noted his history of viral hepatitis in service.  After a physical examination and diagnostic testing, the Veteran was diagnosed with hepatitis C with slightly elevated enzymes.  A VA treatment record from November 2002 shows that the Veteran had active hepatitis C.  The Veteran denied alcohol use, Tylenol, chemical exposure, street drugs, blood transfusions, and intravenous drug abuse.  The Veteran was scheduled for a VA examination for his hepatitis C in February 2003; however, the Veteran failed to report to that examination.  

The RO denied the Veteran's claim of service connection in April 2003 and July 2003 rating decisions.  Those decisions reflect that the RO found that the Veteran had viral hepatitis during service and that disorder existed prior to service.  The RO also found that the Veteran currently had a diagnosis of hepatitis C with no known risk factors.  The RO determined that the Veteran's hepatitis C was not incurred in or aggravated by military service, and denied his claim of service connection on that basis.  

Subsequent to the 2003 rating decisions, additional VA medical records were associated with the claims file.  A July 2008 record noted a history of drug abuse, specifically heroin use from 1972 to 1975 and cocaine use from 1975 to 2003.  Also in July 2008, an ultrasound performed on the Veteran's liver showed an unremarkable liver with no focal abnormality in the liver parenchyma and a serology report indicated the absence of the hepatitis B virus.    

The Veteran's petition to reopen his claim was denied in a July 2009 rating decision.  In September 2009, the Veteran filed a notice of disagreement in which he stated that he disagrees with the finding that his hepatitis existed prior to service, as his entrance examination dated in December 1971 did not note the presence of hepatitis.  Instead, he assumes that he contracted hepatitis from the air gun inoculations he received upon entry into service. 

The Veteran appeared before the undersigned Veterans Law Judge at a hearing in June 2011.  The Veteran testified that upon entry into service he received several shots using an air gun.  He said the gun was used on multiple people.  The Veteran then stated that several days later, he noticed that his urine was darker and he was treated in the infirmary for hepatitis.  The Veteran denied heroin use prior to and during service, and denied being diagnosed with hepatitis prior to service.    

The evidence submitted since the July 2003 the rating decision is new, in that it was not previously of record.  However, the newly submitted evidence is not material because it is not competent. The Veteran has merely asserted his assumption that he incurred the disorder of hepatitis when he was inoculate by air gun upon his enlistment. See Veteran's statement, dated September 28, 2009. However, the April and July 2003 rating decisions were premised upon the finding that the disorder, noted within 5 days after the Veteran entered active military duty, was present before service. Furthermore, while the Veteran's testimony regarding air gun inoculations is presumed credible for the purposes of development, its competency cannot be presumed.  Justus, 3 Vet. App. 510; see Layno v. Brown, 6 Vet. App. 465, 469 (1994) ((distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).   The Veteran is not competent to testify that these inoculations caused his hepatitis C and has not submitted any competent evidence to support this theory of entitlement.  38 C.F.R. § 3.159(a) (2011).  

The evidence submitted since the July 2003 rating decision shows that the Veteran has a current diagnosis of hepatitis C, but it does not relate to an unestablished fact necessary to substantiate the claim - specifically that his current diagnosis of hepatitis C is etiologically related to the diagnosis of viral hepatitis that appeared to have resolved in service or to any other incident of a active service; or as to any considerations as to the presumption of soundness upon entry onto active military duty.  Morton v. Principi, 3 Vet. App. 508, 509 (1992).  

The criteria under 38 C.F.R. § 3.156(a) have not been met, and the petition to reopen a claim of entitlement to service connection for hepatitis C must be denied. 

      (CONTINUED ON NEXT PAGE)









ORDER

As new and material evidence has not been presented sufficient to reopen a claim of service connection for hepatitis C, the Veteran's petition is denied.  




_____________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


